05/29/2019
                  IN THE SUPREME COURT OF TENNESSEE
                             AT KNOXVILLE
                                   May 7, 2019 Session

             BRADLEY JAMES COX v. LAURA NICOLE LUCAS

                   Appeal by Permission from the Court of Appeals
                           Circuit Court for Knox County
                      No. 110074 Gregory S. McMillan, Judge
                      ___________________________________

                             No. E2017-02264-SC-R11-CV
                        ___________________________________


We granted this appeal to consider whether a circuit court loses continuing, exclusive
subject matter jurisdiction if a post-divorce petition seeking modification of a parenting
plan adopted in a final divorce decree alleges facts that are tantamount to claims of
dependency and neglect, over which juvenile courts have exclusive original jurisdiction
pursuant to Tennessee Code Annotated section 37-1-103. After we granted this appeal,
the General Assembly amended section 37-1-103 to expressly provide that a circuit court
retains subject matter jurisdiction in these circumstances until and unless a pleading is
filed or relief is sought in juvenile court and the juvenile court’s exclusive original
jurisdiction is invoked. Act of April 18, 2019, 2019 Tenn. Pub. Acts ch. 167. The
General Assembly applied this amendment to all cases pending on its April 18, 2019
effective date, including this appeal. Id. § 2. Because no pleading was filed in juvenile
court nor was the juvenile court’s exclusive jurisdiction invoked in any other manner in
this case, the circuit court retained subject matter jurisdiction of the post-divorce petition.
Therefore, the judgment of the Court of Appeals is reversed, and the judgment of the
circuit court is reinstated.

   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
              Reversed and Judgment of the Trial Court Reinstated

CORNELIA A. CLARK, J., delivered the opinion of the court, in which JEFFREY S. BIVINS,
C.J., and SHARON G. LEE, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

R. Deno Cole, Darren V. Berg, and R. Samuel English (at trial), Knoxville, Tennessee,
for the appellant, Bradley James Cox.

Austin Brett Lucas, Brentwood, Tennessee, for the appellee, Laura Nicole Lucas.
                                           OPINION1

                             I. Factual and Procedural History

       Bradley James Cox (“Father”) and Laura Nicole Lucas (“Mother”) were divorced
by a final decree of the Circuit Court for Knox County, Tennessee (“Circuit Court”),
entered on July 7, 2008. This final decree adopted and incorporated the parties’ Marital
Dissolution Agreement, which in turn, adopted and incorporated their Permanent
Parenting Plan (“PPP”). The PPP designated Mother as primary residential parent of the
parties’ five-year-old child and gave Mother major decision-making authority. Father
received substantial parenting time under the PPP.

       Seven years later, on November 10, 2015, Father returned to the Circuit Court and
filed a petition seeking modification of the PPP and emergency relief pursuant to
Tennessee Code Annotated sections 36-6-101 et seq. In support of these requests, Father
alleged certain facts concerning Mother’s conduct and her care of the minor child. Father
requested exclusive care, custody, and control of the minor child, and he alleged that the
minor child lacked proper care and supervision and was in danger of immediate and
irreparable harm in Mother’s care. On the same day Father filed this petition, the Circuit
Court entered an interim emergency order granting Father immediate sole custody of the
minor child and setting a hearing within fifteen days. See Tenn. Code Ann. § 36-6-
405(b) (2017) (authorizing this process).

       On December 8, 2015, Mother filed an answer denying the allegations of Father’s
petition. After a hearing on December 8, 2015, the Circuit Court granted Mother
supervised visitation and telephonic communication with the minor child but reserved all
other issues. On December 29, 2015, the Circuit Court entered an order granting
Mother’s lawyer’s motion to withdraw. More than eighteen months later, on July 10,
2017, the Circuit Court entered a modified PPP designating Father the primary residential
parent with sole decision-making authority.2 Mother did not file an appeal from this
order.



       1
           This appeal was consolidated for oral argument with Minyard v. Lucas, No. E2017-02261-SC-
R11-CV, and this opinion is being released contemporaneously with Minyard. The attorneys in both
cases are the same, as is the appellee, Laura Nicole Lucas.
       2
         The record does not reflect what, if anything, occurred between the date Mother’s attorney
withdrew and the date the Circuit Court entered the modified PPP.




                                                -2-
       On September 15, 2017, after the time for filing an appeal had expired,3 Mother,
represented by new counsel, filed a document in the Circuit Court styled as a motion to
dismiss for lack of subject matter jurisdiction pursuant to Rule 12.02(2) of the Tennessee
Rules of Civil Procedure. In substance, however, this motion sought relief that was by
then only available under Rule 60.02(3) of the Tennessee Rules of Civil Procedure.4
Mother argued that the factual allegations of Father’s petition were “tantamount to
alleging dependency and neglect” as those terms are defined by statute. Cox v. Lucas,
No. E2017-02264-COA-R3-CV, 2018 WL 5778969, at *5 (Tenn. Ct. App. Nov. 2, 2018),
perm. app. granted (Tenn. Feb. 22, 2019). Mother claimed that these dependency and
neglect allegations divested the Circuit Court of subject matter jurisdiction because
juvenile courts have exclusive jurisdiction of proceedings involving dependency and
neglect allegations pursuant to Tennessee Code Annotated section 37-1-103. As a result,
Mother claimed that all of the Circuit Court’s orders in the case were void for lack of
subject matter jurisdiction. Cox, 2018 WL 5778969, at *3. The Circuit Court held a
hearing but denied Mother’s motion by a February 20, 2018 order.

        Mother appealed, and the Court of Appeals reversed. The Court of Appeals noted
that it had located only three prior decisions involving arguments like the one Mother
raised. Id. at *4. In the first case, the Court of Appeals flatly rejected the argument and
held that the allegations of the post-divorce petition did not divest the chancery court of
its continuing jurisdiction to modify the custodial arrangement in the divorce decree.
Munday v. Munday, No. E1999-02605-COA-R3-CV, 2000 WL 1154500, at *7 (Tenn.
Ct. App. Aug. 15, 2000). In the second case, the Court of Appeals avoided definitively
ruling on the question because it concluded that the allegations of the post-divorce
petition were not tantamount to a dependency and neglect claim. Holley v. Holley, 420
S.W.3d 756, 760 (Tenn. Ct. App. 2013). In the third case, the Court of Appeals agreed
with the argument and held that the chancery court lacked subject matter jurisdiction
because the allegations in the post-divorce petition constituted a dependency and neglect
claim. Tavino v. Tavino, No. E2013-02587-COA-R3-CV, 2014 WL 5430014, at *11
(Tenn. Ct. App. Oct. 27, 2014). The Court of Appeals in this appeal followed Tavino and
ruled “that [F]ather’s petition contained assertions that were tantamount to allegations of
dependency and neglect. Accordingly, the trial court lacked subject matter jurisdiction
and all actions taken by the court [were] void for lack of subject matter jurisdiction.”
Cox, 2018 WL 5778969, at *7.

        3
            The thirty-day time limit prescribed in Tennessee Rule of Appellate Procedure 4 is
jurisdictional in civil cases. Binkley v. Medling, 117 S.W.3d 252, 255 (Tenn. 2003).
        4
           This rule provides that “[o]n motion and upon such terms as are just, the court may relieve a
party or the party’s legal representative from a final judgment, order or proceeding for the following
reasons: . . . the judgment is void.” Tenn. R. Civ. P. 60.02(3). Rule 60.02 states that such motions “shall
be made within a reasonable time.” Tenn. R. Civ. P. 60.02.

                                                   -3-
      Father then filed an application for permission to appeal pursuant to Rule 11 of the
Tennessee Rules of Appellate Procedure, which we granted.

                                  II. Standard of Review

         Subject matter jurisdiction refers to a court’s lawful authority to adjudicate a
controversy. Chapman v. DaVita, Inc., 380 S.W.3d 710, 712–13 (Tenn. 2012).
Subject matter jurisdiction is conferred and defined by the Tennessee Constitution and
statutes. Id. (citing Kane v. Kane, 547 S.W.2d 559, 560 (Tenn. 1977); Computer Shoppe,
Inc. v. State, 780 S.W.2d 729, 734 (Tenn. Ct. App. 1989)). “[W]hether subject
matter jurisdiction exists is a question of law, [so] our standard of review is de novo
. . . .” Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000).

                                       III. Analysis

       In Tennessee, circuit courts and chancery courts have subject matter jurisdiction to
grant divorces and make child custody determinations in connection with divorce
proceedings. Tenn. Code Ann. § 16-10-108 (2009); id. § 36-6-101(a)(1) (2017). A final
decree of divorce remains within the control of the circuit or chancery court that granted
the divorce and remains “subject to such changes or modification as the exigencies of the
case may require.” Id. § 36-6-101(a)(1); see also id. § 36-6-217 (2017) (providing for
“exclusive, continuing jurisdiction” over child custody determinations). Father was
eminently correct in filing his post-divorce petition seeking modification of the PPP in
the Circuit Court that granted the divorce.

       In concluding otherwise, the Court of Appeals relied on another statute that grants
juvenile courts “exclusive original jurisdiction” over “[p]roceedings in which a child is
alleged to be delinquent, unruly or dependent and neglected.” Tenn. Code Ann. § 37-1-
103(a)(1) (2014). As already noted, however, while this appeal was pending, the General
Assembly amended section 37-1-103 to provide:

       Notwithstanding this section, nothing in subdivision [37-1-103](a)(1) shall
       be construed to preclude a court from exercising domestic relations
       jurisdiction pursuant to title 36, regardless of the nature of the allegations,
       unless and until a pleading is filed or relief is otherwise sought in a juvenile
       court invoking its exclusive original jurisdiction.

Act of April 18, 2019, 2019 Tenn. Pub. Acts ch. 167 (emphasis added). The General
Assembly also expressly applied this amendment “to any case pending or filed on or
after” its April 18, 2019 effective date. Id. § 2. On April 25, 2019, we entered an order
directing the parties to be prepared to address the effect of this amendment at oral
argument on May 7, 2019.
                                             -4-
      Having now considered the briefs and arguments of the parties, we conclude that
the April 18, 2019 amendment controls the outcome of this appeal.5 By its terms the
amendment applies to this appeal that was pending on its April 18, 2019 effective date.
See Frame v. Marlin Firearms Co., 514 S.W.2d 728, 730 (Tenn. 1974) (“A new law
changing a rule of practice is applicable to all cases than [sic] pending. The instant case
obviously has the status of a pending action.”).

        “Our primary objective when construing statutes is to determine and carry out
legislative intent without broadening or restricting statutes beyond their intended scope.”
State v. Gentry, 538 S.W.3d 413, 420 (Tenn. 2017) (citing State v. Pope, 427 S.W.3d
363, 368 (Tenn. 2013)). When “the statutory language is clear and unambiguous, we
apply its plain meaning, understood in its normal and accepted usage.” Thurmond v.
Mid-Cumberland Infectious Disease Consultants, PLC, 433 S.W.3d 512, 517 (Tenn.
2014) (citing Baker v. State, 417 S.W.3d 428, 433 (Tenn. 2013)).

       Applying these guiding principles, we conclude that under the plain language of
the amendment, the Circuit Court was not precluded “from exercising domestic relations
jurisdiction” pursuant to title 36, “regardless of the nature of the allegations” of Father’s
petition because no “pleading [had been] filed or relief . . . otherwise sought in a juvenile
court invoking its exclusive original jurisdiction.” Act of April 18, 2019, 2019 Tenn.
Pub. Acts ch. 167. Accordingly, the allegations of Father’s petition did not divest the
Circuit Court of subject matter jurisdiction. To the contrary, as already noted, circuit and
chancery courts possess continuing, exclusive subject matter jurisdiction of divorce
decrees. Tenn. Code Ann. § 36-6-101(a)(1) (providing that a final decree of divorce
“shall remain within the control of the court and be subject to such changes or
modification as the exigencies of the case may require”); id. § 36-6-217 (providing for
“exclusive, continuing jurisdiction” over child custody determinations). Thus, Father
appropriately filed his petition seeking modification of the PPP in the Circuit Court.
Mother, therefore, is not entitled to relief from the Circuit Court’s July 10, 2017
judgment entering the modified PPP or from any of the Circuit Court’s other orders
adjudicating Father’s petition.




       5
           Because we conclude that this statute controls the disposition of this appeal, we need not
address counsel’s assertions at oral argument regarding the primacy of a circuit court’s subject matter
jurisdiction over matters involving modifications of permanent parenting plans incorporated into final
divorce decrees.




                                                 -5-
                                   IV. Conclusion

      For the reasons stated herein, the judgment of the Court of Appeals is reversed,
and the judgment of the Circuit Court is reinstated. Costs on appeal are taxed to Laura
Nicole Lucas for which execution may issue, if necessary.



                                               _________________________________
                                               CORNELIA A. CLARK, JUSTICE




                                         -6-